MacIntyre, J.,
dissenting. I do not think that the evidence and the defendant’s statement demanded a verdict of guilty. One of the witnesses for the defendant testified in part as follows: “When we got there Mr. Purcell [prosecutor] was checking the logs. When we drove up Sank [defendant] walked to the truck and asked Mr. Purcell what right he had to be checking the logs and Mr. Purcell asked him what damn business it was of his and reached for his knife and Sank [defendant] picked up a stick like a scrub some teamster had thrown down and hit him a few licks to try to keep him from opening his knife. . . Sank [defendant] did not make any effort to strike Mr. Purcell [prosecutor] until he reached for his knife.” The defendant’s statement in part was as follows: “I [the defendant] got out first and walked up to him, not mad with him, I wouldn’t beat on an old man, but he [the prosecutor] jerked his knife out and when I walked up I asked him what business he had checking those logs and he said none of your damn business and jerked out his knife and I reached down and picked up a little whip, looked like one a teamster had thrown down there, and I was a little mad and I guess tapped him a little harder *545than I ought to, sorry of it but he had messed with our stuff so long and jerked out his knife to cut me over my old grey headed mother and I couldn’t stand it.”
One of the jurors who returned a verdict of guilty was a legitimate grandson of the paternal common ancestor and the prosecutor was an illegitimate son of the paternal common ancestor. The juror was disqualified for the reason that he was related to the prosecutor within the prohibited degree. Currie v. State, 156 Ga. 85 (118 S. E. 724). I therefore think that because of the fact that one of the jurors who tried the case was related to the prosecutor within the prohibited degree, a new trial should be granted.